NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



TANGIE L. THOMAS-NANCE,                     )
                                            )
              Appellant,                    )
                                            )
v.                                          )         Case No. 2D15-2320
                                            )
GAYLAND MARCIO NANCE,                       )
                                            )
              Appellee.                     )
                                            )

Opinion filed April 20, 2016.

Appeal from the Circuit Court for
Hillsborough County; Martha J. Cook,
Judge.

Deborah Marks of Deborah Marks, P.A.,
Miami, for Appellant.

No appearance for Appellee.


VILLANTI, Chief Judge.


              Tangie L. Thomas-Nance (the Wife) seeks review of the final judgment of

dissolution of her marriage to Gayland Marcio Nance (the Husband). We affirm all

aspects of the final judgment except the provision that permitted the Husband to pay the

Wife her $25,000 interest in the marital home at the rate of $100 per month. As to that

single issue, we reverse and remand for reconsideration.
             The parties were able to resolve all of the issues between themselves

except for the disposition of the marital home, which was the only asset of significant

value owned by the parties. The Husband had inherited the home from his mother

during the course of the marriage, but he added the Wife's name to the deed and she

contributed to the upkeep and maintenance of the home during the parties' twenty-two-

year marriage. The parties agreed that the home was marital property, that the amount

of equity was $50,000, and that each should receive half of that amount.

             Because the parties had few other assets, neither party had the ability to

buy out the other's share of the home. The Wife suggested that the house be sold so

that the parties could each take their interest from it. The Husband objected to this

suggestion because he wanted to keep the home he inherited. Recognizing the

sentimental value of the home to the Husband, the magistrate recommended that the

Husband keep the home and pay the Wife for her interest. The magistrate then asked

the Husband how much he thought he could afford to pay the Wife each month toward

her interest in the home. The Husband replied that he thought he could afford to pay

$100 per month. Without questioning the Husband any further, and with no reference to

or discussion of the Husband's income and expenses as reflected on his financial

affidavit, the magistrate recommended that the Husband pay the Wife $100 per month

until the $25,000 balance was paid off. Then, despite this extended payment plan, the

magistrate recommended that the Wife be required to quitclaim her interest in the home

to the Husband within thirty days of entry of the final judgment. The trial court adopted

the magistrate's recommendations without discussion.




                                           -2-
              This decision, which effectively deprives the Wife of her present interest in

the marital home, constitutes an abuse of discretion. "Discretion . . . is abused when

the judicial action is arbitrary, fanciful, or unreasonable." Canakaris v. Canakaris, 382
So. 2d 1197, 1203 (Fla. 1980) (quoting Delno v. Mkt. St. Ry. Co., 124 F.2d 965, 967

(9th Cir. 1942)). The payment plan authorized by the trial court, which requires the Wife

to wait more than twenty years to receive her share of the marital assets, is patently

unreasonable.

              In this regard, this case is quite similar to that of Posner v. Posner, 39 So.
3d 411 (Fla. 4th DCA 2010). There, the trial court ordered the wife to pay an equalizing

payment of $85,413 to the husband at a rate of $100 per month, finding that the wife

could not afford to pay more. On appeal, the Fourth District noted that at that rate it

would take more than seventy years for the wife to pay the debt to the husband. The

court concluded that "to deprive the husband of the majority of the assets of the

marriage for the rest of his life is an abuse of discretion." Id. at 415. In reversing and

remanding for reconsideration of that award, the Fourth District counseled:

              We further require that the trial court refashion the
              repayment of this amount so that the husband is not
              foreclosed from a more expeditious repayment of the
              amount of the equalization payment. This could be
              accomplished by various methods. Those may include, but
              are not limited to: providing a shorter payout period,
              including a lump sum repayment after a few years;
              repayment from the sale of various of the wife's assets,
              particularly the marital home; or allowing the amount to be
              reduced to judgment so that the husband is permitted to
              collect it from the wife's assets. Except for the option of
              simply reducing the equalizing payment to judgment, the
              court should retain specific jurisdiction over the future
              repayment provisions to account for changed circumstances.
              The court cannot, however, retain jurisdiction to change the




                                            -3-
              amount of the original equalization payment, which is a set
              property division between the parties.

Id.; see also Evans v. Evans, 128 So. 3d 972, 973 (Fla. 1st DCA 2013) (reversing an

equitable distribution scheme that allowed the wife to pay the husband for his interest in

the marital home over a period of twenty years because the award "effectively deprives

the former husband of his present one-half interest in the marital home"). In other

words, the sentimental interest of one party in marital property cannot take priority over

financial fairness to the other party.

              Here, like the rulings in Posner and Evans, the trial court's order giving the

Husband 20.83 years to pay the Wife for her present interest in the marital home

constitutes an abuse of discretion. This abuse of discretion is compounded by the

requirement that the Wife relinquish her entire interest in the home by quitclaim deed

within thirty days of entry of the judgment. Accordingly, we reverse the final judgment

as to this issue. On remand, as discussed in Posner, the trial court shall reconsider the

award of this asset in light of the other available options, including having the Husband

obtain a mortgage or line of credit to pay the Wife, requiring the Husband to sell the

home to pay the Wife, or reducing the amount to judgment so the Wife may collect

against the Husband's other assets, if there are any. We also caution that if the trial

court elects to refashion the payment plan on remand, it must consider whether to

impose interest payable to the Wife on the unpaid balance, see Erp v. Erp, 976 So. 2d
1234, 1240 (Fla. 2d DCA 2008) (noting that the wife had a right to statutory interest on

the equalizing payment that arose as of the date of the judgment); it must consider

whether to impose a lien on the home in favor of the Wife for the amount due from the

Husband, see Harper v. Harper, 586 So. 2d 1147, 1148 (Fla. 2d DCA 1991); and it



                                           -4-
should retain jurisdiction over any repayment provisions to account for any future

change in circumstances.

             Affirmed in part, reversed in part, and remanded for further proceedings.


LaROSE and LUCAS, JJ., Concur.




                                          -5-